 

Exhibit 10.1

  

 



AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

 

This Amendment No. 1 to Employment Agreement (this “Amendment”) is made as of
May 27, 2015, by and between RF Industries, Ltd., a Nevada corporation
(“Employer”), and Johnny Walker (“Executive”), with reference to the following
facts:

 

WHEREAS, Employer and Executive are parties to an Employment Agreement dated as
of October 13, 2015 (the “Employment Agreement”); and

 

WHEREAS, Employer and Executive wish to amend the Employment Agreement in
certain respects as provided in this Amendment.

 

NOW, THEREFORE, in consideration of the foregoing and other consideration, the
receipt and sufficiency of which hereby are acknowledged, Employer and Executive
hereby agree as follows:

 

1.             Employer and Executive hereby agree that Section 4.3 of the
Employment Agreement is hereby amended in its entirety to read as follows:

 

“4.3 On the effective date of this Agreement, the Corporation shall grant
Executive a stock option to purchase one hundred thousand (100,000) shares of
the Corporation’s common stock at an exercise price equal to the closing price
of such stock on the date of grant (the “Option”). The shares underlying the
Option shall vest as follows: (i) 10,000 shares shall be vested as of the
effective date of this Agreement, and (ii) 10,000 shares shall vest on each of
the next nine anniversaries of the effective date of this Agreement, provided
that the Executive is still employed with the Corporation on each such date. If
a Change in Control transaction occurs during the Term, then any shares that
have not vested under the Option will vest immediately upon the closing of the
Change of Control transaction. To the extent legally permitted, the Option shall
be an incentive stock option. The Option shall have a term of ten (10) years.”

 

2.             No Other Changes to the Employment Agreement. Except as expressly
amended by this Amendment, all of the terms of the Employment Agreement shall
remain in full force and effect.



 

 

1

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

 

  “EMPLOYER”       RF Industries, Ltd.           By: /s/ MARK
TURFLER                                  Mark Turfler          Chief Financial
Officer           “EXECUTIVE”           /s/ JOHNNY
WALKER                               Johnny Walker    

 

 



2

 